Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 November 22, 2021

The Court of Appeals hereby passes the following order:

A22A0384. LATOYA WALKER, EXECUTOR OF THE ESTATE OF
    ROBERT HAYNES v. RGB VENTURE CAPITAL, LLC.

      On October 20, 2021, counsel for the appellant in the above-styled case filed
a motion requesting an extension of time in which to file a brief. This motion was
granted and the appellant’s deadline was extended to November 9, 2021. As of the
date of this order, the appellant’s enumeration of errors and brief still have not been
filed. Accordingly, this appeal is deemed abandoned and is hereby ordered
DISMISSED. Court of Appeals Rules 7, 23 (a).

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         11/22/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.